EXHIBIT 10.1 SHARE EXCHANGE AGREEMENT SHARE EXCHANGE AGREEMENT (this "Agreement") is made this day of July 2009, by and between Décor Products International, Inc. (f/k/a Murals by Maurice, Inc.), a Florida corporation (including its successors and assigns, “MUBM”); Maurice Katz, a Director and beneficial owner of a majority of the outstanding shares of common stock of MUBM (“Maurice”); Wide Broad Group Ltd., a company organized and existing under the laws of the British Virgin Islands (including its successors and assigns “Wide Broad”), Man Kwai Ming, an individual and Smart Approach Investments Limited a British Virgin Islands corporation (each a “Wide Broad Shareholder”) and together with their successors and assigns from the date hereof until the Closing (as defined below), collectively the “Wide Broad Shareholders”),
